Title: From George Washington to Tench Tilghman, 29 August 1785
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Mount Vernon 29th Augt 1785

Your favor of the 25th in answer to mine of the preceeding week, came safely. At the time I wrote that letter, I was uninformed of the circumstances which you have since made me acquainted with. However, you will be at no loss from the contents of it, to discern that it was Bargains I had in contemplation; and which, from the quantity of Goods at Market—Scarcity of Cash, according to Newspaper Accts—distress of the Trade—& the mode of selling, I thought might probably be obtained; but if I am mistaken therein, I shall content myself with the few marked articles, or such of them as can be had cheap. Fine Jaccanet Muslin (apron width) is what Mrs Washington wants, and abt 5 ⟨à⟩ 7 Yards would be sufficient. As the Arrack is in large Casks & New, I decline taking any.
If Mr O’Donnell should feel an inclination to make this part of Virginia a visit, I shall be happy in seeing him—and if, instead of giving him a letter of introduction, you should change the mode and introduce him in your own Propriæ Personæ it would add much to the pleasure of it. Before your letter was received,

from my reading, or rather from an imperfect recollection of what I had read I had conceived an idea that the Chinese though droll in shape & appearance, were yet white.
I am glad to hear that my Packet to Mr Smith had got safely to hand as there were papers of consequence transmitted. I expect some other documents for my Law Suit in the course of a few days from our Attorney Genl (Edmd Randolph Esqr.) which I shall take the liberty of enclosing to you to be forwarded to Mr Smith—And as I seem to be in the habit of giving you trouble, I beg the favor of you to cause the inclosed letter to be delivered to Mr Rawlins—I leave it open for your perusal—My reason for it is, that thereby seeing my wants, you would be so obliging as to give me your opinion of Mr Rawlins with respect to his abilites and diligence as a workman—whether he is reckoned moderate or high, in his charges—and whether there is much call, at this time, for a man of his profession at Baltimore—for on this, I presume, his high or moderate terms will greatly depend.
Mrs Washington joins me in best respects to Mrs Tilghman and yourself and thanks you for the obliging assurance of chusing the articles wanted, perfect of their kind. With great esteem & regard I am—Dear Sir Yr Affecte friend & Obedt Hble Servt

Go: Washington


P.S. Since writing the foregoing, Mrs Washington has requested me to add that if any fine thin Handkerchiefs with striped or worked borders are to be had, she would be glad to get Six of them. G.W.

